Transition Consulting Services Agreement
Page 1




TRANSITION CONSULTING SERVICES AGREEMENT


This Transition Consulting Services Agreement (the “Agreement”) is made
effective March 30, 2017 (the “Effective Date”), by and between Shane Evangelist
(“Employee”) and U.S. Auto Parts Network, Inc., its officers, directors,
employees, foreign and domestic subsidiaries, benefit plans and plan
administrators, affiliates, agents, joint ventures, attorneys, successors and/or
assigns (collectively referred to as “Company”).
RECITALS
Employee is currently employed as the Chief Executive Officer of the Company,
and Employee has notified the Company that he is resigning effective
immediately. Employee and the Company desire to transition Employee to a
consultant for a limited period of time as set forth herein. As a demonstration
of that desire, Employee shall resign on the Effective Date. In addition, on the
Effective Date, Employee shall transition to a consultant through May 1, 2017
(the “Consultancy Termination Date”) pursuant to the terms of this Agreement
(the period between the Effective Date and the Consultancy Termination Date, the
“Transition Period”).
AGREEMENTS
Based upon the foregoing, and in consideration of the mutual promises contained
in this Agreement, Employee and the Company agree, effective upon the date of
execution by Employee, as follows:
1.Consulting Services.
(a)Transition Period. On the Effective Date, Employee hereby resigns as an
officer, director, and employee of the Company and any of its affiliates and
subsidiaries and transitions to a consultant for the duration of the Transition
Period. During the Transition Period, Employee shall perform transitional
services on an as requested basis by the Company’s Chief Executive Officer (the
“Consulting Services”) in an amount not to exceed forty (40) hours per week
during the Transition Period. Employee shall devote his best efforts, attention
and energies to the business and interests of the Company while performing the
Consulting Services consistent with the terms of this Agreement.
(b)Compensation and Benefits. As consideration for Employee’s Consulting
Services during the Transition Period, Employee will receive a consulting fee
equivalent to his prior base salary on a pro-rated basis for the Transition
Period. Payment for the Consulting Services shall be payable on a bi-weekly
basis in accordance with the Company’s payroll practices for its employees.
Employee shall also be entitled to receive continued health care coverage and
continued vesting of his equity awards through the end of the Transition Period.
Following the Effective Date, Employee shall also be eligible to receive
reimbursement for any reasonable business expenses incurred





--------------------------------------------------------------------------------

Transition Consulting Services Agreement
Page 2


prior to the Effective Date or during the Transition Period in accordance with
the Company’s standard policies.
2.Tax Liability. Employee assumes full responsibility for any and all taxes,
interest and/or tax penalties that may ultimately be assessed upon any payments
made by Company provided hereunder. In the event that any taxing authority seeks
to collect taxes, interest and/or penalties from the Company on the
consideration conveyed to Employee under this Agreement, Employee will hold the
Company harmless from any and all claims for such taxes, interest and/or tax
penalties and will indemnify the Company against any such tax-related claims.
3.Acknowledgment. The Company will pay Employee all regular salary, expenses,
commissions, distributions, and Company benefits due and owing as of the
Effective Date, less appropriate withholdings and is not owed any monies
allowed, including but not limited to those required under the California Labor
Code, as of the Effective Date. This sum is not consideration for this
Agreement. The Company will pay Employee for any vacation days that Employee has
accrued but has not used as of the Effective Date. This sum is likewise not
consideration for this Agreement. Information regarding the transfer or
distribution of Employee’s USAP 401(k) Retirement Plan account (if applicable)
will be provided to Employee under separate cover by Fidelity Investments
Consideration following the Effective Date.
4.Non-Admission of Liability.
The Company hereby disclaims any wrongdoing against Employee. Indeed, Employee
agrees that neither this Agreement, nor the furnishing of the consideration for
the release contained herein shall be deemed or construed at any time for any
purpose as an admission by Company of any liability or unlawful conduct of any
kind.
5.Release.
(a)Employee, on behalf of Employee, Employee’s spouse, successors, heirs, and
assigns, hereby forever relieves, releases, and discharges the Company as well
as its past, present and future officers, directors, administrators,
shareholders, employees, agents, successors, subsidiaries, parents, assigns,
representatives, brother/sister corporations, and all other affiliated or
related corporations, all benefit plans sponsored by the Company, and entities,
and each of their respective present and former agents, employees, or
representatives, insurers, partners, associates, successors, and assigns, and
any entity owned by or affiliated with any of the above (collectively, the
“Released Parties”), from any and all claims, debts, liabilities, demands,
obligations, liens, promises, acts, agreements, costs and expenses (including
but not limited to attorneys’ fees), damages, actions, and causes of action, of
whatever kind or nature, including but not limited to any statutory, civil,
administrative, or common law claims, whether known or unknown, suspected or
unsuspected, fixed or contingent, apparent or concealed, arising out of any act
or omission occurring before Employee’s execution of this Agreement, including
but not limited to any claims based on, arising out of, or related to Employee’s
employment with, or the transitioning of and/or ending of Employee’s





--------------------------------------------------------------------------------

Transition Consulting Services Agreement
Page 3


employment with the Company, any claims arising from rights under federal,
state, and local laws relating to the regulation of federal or state tax
payments or accounting; federal, state or local laws that prohibit harassment or
discrimination on the basis of race, national origin, religion, sex, gender,
age, marital status, bankruptcy status, disability, perceived disability,
ancestry, sexual orientation, family and medical leave, or any other form of
harassment or discrimination or related cause of action (including but not
limited to failure to maintain an environment free from harassment and
retaliation, inappropriate comments or touching and/or “off-duty” conduct of
other Company employees); statutory or common law claims of any kind, including
but not limited to, any alleged violation of Title VII of the Civil Rights Act
of 1964, The Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of
the United States Code, as amended; The Employee Retirement Income Security Act
of 1971, as amended, The Americans with Disability Act of 1990, as amended, the
Age Discrimination in Employment Act, 29 U.S.C. Sections 621 et. seq., the
Workers Adjustment and Retraining Notification Act, as amended; the Occupational
Safety and Health Act, as amended, the Sarbanes-Oxley Act of 2002, the
California Family Rights Act (Cal. Govt. Code § 12945.2 et. seq.), the
California Fair Employment and Housing Act (Cal. Govt. Code § 12900 et. seq.),
statutory provision regarding retaliation/discrimination for filing a workers’
compensation claim under Cal. Labor Code § 132a, California Unruh Civil Rights
Act, California Sexual Orientation Bias Law (Cal. Lab. Code § 1101 et. seq.),
California AIDS Testing and Confidentiality Law, California Confidentiality of
Medical Information (Cal. Civ. Code § 56 et. seq.), contract, tort, and property
rights, breach of contract, breach of implied-in-fact contract, breach of the
implied covenant of good faith and fair dealing, tortious interference with
contract or current or prospective economic advantage, fraud, deceit, invasion
of privacy, unfair competition, misrepresentation, defamation, wrongful
termination, tortious infliction of emotional distress (whether intentional or
negligent), breach of fiduciary duty, violation of public policy, or any other
common law claim of any kind whatsoever; any claims for severance pay, sick
leave, family leave, liability pay, overtime pay, vacation, life insurance,
health insurance, continuation of health benefits, disability or medical
insurance, or Employee’s 401(k) rights or any other fringe benefit or
compensation; and any claim for damages or declaratory or injunctive relief of
any kind. The Parties agree and acknowledge that the release contained in this
Paragraph 5 does not apply to any vested rights Employee may have under any
401(k) Savings Plan with the Company. Employee represents that at the time of
the execution of this Agreement; Employee suffers from no work-related injuries
and has no disability or medical condition as defined by the Family Medical
Leave Act. Employee represents that Employee has no workers’ compensation claims
that Employee intends to bring against the Company. Employee understands that
nothing contained in this Agreement, including, but not limited to, this
Paragraph 5, will be interpreted to prevent Employee from filing a charge with a
governmental agency or participating in or cooperating with an investigation
conducted by a governmental agency, including the Equal Employment Opportunity
Commission. Employee further acknowledges that this release also releases the
Company for all claims of unpaid wages, including unpaid overtime wages, related
to Employee’s employment with the Company and subject to the terms of this
Agreement.





--------------------------------------------------------------------------------

Transition Consulting Services Agreement
Page 4




(b)Mistakes in Fact; Voluntary Consent. The Parties, and each of them, expressly
and knowingly acknowledges that, after the execution of this Agreement, the
Parties may discover facts different from or in addition to those that they now
know or believe to be true with respect to the claims released in this
Agreement. Nonetheless, this Agreement shall be and remain in full force and
effect in all respects, notwithstanding such different or additional facts and
Employee intends to fully, finally, and forever settle and release those claims
released in this Agreement. In furtherance of such intention, the release given
in this Agreement shall be and remain in effect as a full and complete release
of such claims, notwithstanding the discovery and existence of any additional or
different claims and each Parties assume the risk of misrepresentations,
concealments, or mistakes, and if the Parties should subsequently discover that
any fact relied upon in entering into this Agreement was untrue, that any fact
was concealed, or that Employee’s understanding of the facts or law was
incorrect, Employee shall not be entitled to set aside this Agreement or the
settlement reflected in this Agreement or be entitled to recover any damages on
that account.
(c)Section 1542 of the California Civil Code. Employee expressly waives any and
all rights and benefits conferred upon Employee by Section 1542 of the
California Civil Code, which states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN EMPLOYEE’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY EMPLOYEE MUST HAVE MATERIALLY AFFECTED EMPLOYEE’S SETTLEMENT WITH
THE DEBTOR.
Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of the Released Parties, Employee expressly
acknowledges this General Release is intended to include in its effect, without
limitation, all claims Employee does not know or suspect to exist in Employee’s
favor at the time of signing this Agreement, and that this General Release
contemplates the extinguishment of any such claim. Employee warrants that
Employee has read this General Release, including this waiver of California
Civil Code section 1542, and that Employee has consulted counsel about this
Agreement and specifically about the waiver of section 1542, and that Employee
understands this Agreement and the section 1542 waiver, and so Employee freely
and knowingly enters into this Agreement. Employee acknowledges that Employee
may later discover facts different from or in addition to those Employee now
knows or believes to be true regarding the matters released or described in this
General Release, and even so Employee agrees that the releases and agreements
contained in this General Release shall remain effective in all respects
notwithstanding any later discovery of any different or additional facts.
Employee assumes any and all risk of any mistake in connection with the true
facts involved in the matters, disputes, or controversies released or described
in this Agreement or with regard to any facts now unknown to Employee relating
thereto. Employee hereby expressly waives and relinquishes all rights and
benefits under the foregoing section and any law of any other jurisdiction of
similar effect with respect to Employee’s release of any unknown or unsuspected
claims herein.





--------------------------------------------------------------------------------

Transition Consulting Services Agreement
Page 5




Accordingly, Employee knowingly, voluntarily and expressly waives any rights and
benefits arising under Section 1542 of the California Civil Code and any other
statute or principle of similar effect.
(d)No Lawsuits. Employee agrees to take any and all steps necessary to insure
that no lawsuit arising out of any claim released herein shall ever be
prosecuted by Employee or on Employee’s behalf in any forum, and hereby warrants
and covenants that no such action has been filed or shall ever be filed or
prosecuted. Employee also agrees that if any claim is prosecuted in Employee’s
name before any court or administrative agency that Employee waives and agrees
not to take any award or other damages from such suit to the extent permissible
under applicable law.
6.Confidential and Proprietary Information / Return of Company Property.
Employee acknowledges that as a result of Employee’s employment with the
Company, Employee has had access to the Company’s confidential and proprietary
business information, including, but not limited to, product information,
pricing strategies, vendor and supplier information, business plans, research
and development activities, manufacturing and marketing techniques,
technological and engineering data, processes and inventions, legal matters
affecting the Company and its business, customer and prospective customers
information, trade secrets, bid prices, contractual terms and arrangements,
prospective business transactions, and financial and business forecasts
(“Confidential Information”). Employee also acknowledges and reaffirms
Employee’s compliance and ongoing obligation to comply with that certain
Confidential Information and Invention Assignment Agreement, dated March 28,
2016, entered into with the Company. Confidential Information also includes
information, knowledge or data of any third party doing business with the
Company that the third party has identified as being confidential. Employee
agrees not to use or to disclose to anyone any Confidential Information at any
time in the future without the prior written authorization of the Company,
unless ordered to do so by a court of competent jurisdiction. In the event of
any such court order, Employee agrees to promptly notify the Company and to
afford the Company the opportunity to take appropriate legal action prior to
Employee’s disclosure of any Confidential Information.
Employee understands and acknowledges that whether or not Employee signs this
Agreement, Employee has both a contractual and common law obligation to protect
the confidentiality of the Company’s trade secret information after the
termination of Employee’s employment for so long as the information remains
confidential. Employee further agrees to immediately return all Company property
in Employee’s possession, including but not limited to all materials, documents,
photographs, handbooks, manuals, electronic records, files, laptop computer,
cellular telephones, keys and access cards, no later than two days after the
Effective Date and Employee certifies that Employee has not and will not retain
any Company property, trade secret or other operating or strategic information,
provided however, Employee make retain his Company provided computer and phone
during the Transition Period.
7.Non-solicitation. Employee will not directly or indirectly during the
Transition Period or for a period of one (1) year following the Consultancy
Termination





--------------------------------------------------------------------------------

Transition Consulting Services Agreement
Page 6


Date, attempt to disrupt, damage, impair or interfere with the Company's
business by raiding or hiring any of the Company's employees or soliciting any
of them to resign from their employment by the Company, or by disrupting the
relationship between the Company and any of its consultants, agents,
representatives, vendors, customers and other business partners. Employee
acknowledges that this covenant is necessary to enable the Company to maintain a
stable workforce and remain in business.
8.Remedies. Employee understands and agrees that in the event Employee violates
any provision of this Agreement, including the provisions set forth in
Paragraphs 5, 6, or 7, then the Company shall have the right, among other
things, (a) to apply for and receive an injunction to restrain any violation of
this Agreement; and (b) to immediately terminate the Consulting Services. The
remedies available to the Company pursuant to this Paragraph 8 are in addition
to, and not in lieu of, any remedies which may be available under statutory
and/or common law relating to trade secrets and the protection of the Company’s
business interest generally.
9.Nonassignment. Employee represents and warrants that Employee has not assigned
or transferred any portion of any claim or rights Employee has or may have to
any other person, firm, corporation or any other entity, and that no other
person, firm, corporation, or other entity has any lien or interest in any such
claim.
10.Future Cooperation. Employee agrees to cooperate reasonably with the Company,
its successors, and all the Company affiliates (including the Company’s outside
counsel) in connection with the contemplation, prosecution and defense of all
phases of existing, past and future litigation, regulatory or administrative
actions about which the Company reasonably believes Employee may have knowledge
or information. Employee further agrees to make himself available at mutually
convenient times as reasonably deemed necessary by the Company’s counsel. The
Company shall not utilize this Section to require Employee to make himself
available to an extent that it would unreasonably interfere with employment
responsibilities that he may have, and shall reimburse Employee for any
pre-approved reasonable business travel expenses that he incurs on the Company’s
behalf as a result of this Section, after receipt of appropriate documentation
consistent with the Company’s business expense reimbursement policy. Employee
agrees to appear without the necessity of a subpoena to testify truthfully in
any legal proceedings in which the Company calls him as a witness. Employee
further agrees that he shall not voluntarily provide information to or otherwise
cooperate with any individual or private entity that is contemplating or
pursuing litigation or any type of action or claim against the Company, its
successors or affiliates, or any of their current or former officers, directors,
employees, agents or representatives.
11.Consideration and Revocation Period. Employee may revoke Employee’s release
of claims, insofar as it extends to potential claims under the Age
Discrimination in Employment Act, by informing the Company of Employee’s intent
to revoke Employee’s release within seven (7) calendar days following Employee’s
execution of this Agreement. Employee understands that any such revocation must
be in writing and delivered by hand or by certified mail - return receipt
requested - within the applicable period to Human Resources Department, 16941
Keegan Avenue, Carson, California





--------------------------------------------------------------------------------

Transition Consulting Services Agreement
Page 7


90746. Employee understands that if Employee exercises Employee’s right to
revoke, then the Company will have no obligations under this Agreement to
Employee or to others whose rights derive from Employee.
The Agreement shall not become effective or enforceable, until the revocation
period identified above has expired. The terms of this Agreement shall be open
for acceptance by Employee for a period of twenty-one (21) calendar days.
Employee understands that Employee should, and the Company hereby advises
Employee to, consult with legal counsel regarding the releases contained herein
and to consider whether to accept the Company’s offer and sign the Agreement.
Employee acknowledges that it has been Employee’s decision alone whether or not
to consult with counsel regarding this Agreement. Employee acknowledges that no
proposal or actual change that Employee or Employee’s counsel makes with respect
to this Agreement will restart the 21-day period.
Employee acknowledges that Employee was permitted to use as much of the 21-day
consideration period as Employee wished prior to signing, but by Employee’s
signature below Employee acknowledges that Employee has chosen to voluntarily
execute this Agreement earlier and to waive the remaining days of such 21-day
period.
12.Miscellaneous Provisions
(a)Integration. This Agreement, together with that certain Confidential
Information and Invention Assignment Agreement, dated March 28, 2016, entered
into with the Company, constitutes a single, integrated written contract
expressing the entire Agreement of the parties concerning the subject matter
referred to in this Agreement. No covenants, agreements, representations, or
warranties of any kind whatsoever, whether express or implied in law or fact,
have been made by any party to this Agreement, except as specifically set forth
in this Agreement. All prior and contemporaneous discussions, negotiations, and
agreements have been and are merged and integrated into, and are superseded by,
this Agreement.
(b)Modifications. No modification, amendment, or waiver of any of the provisions
contained in this Agreement shall be binding upon any party to this Agreement
unless made in writing and signed by both parties.
(c)Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
and to carry out each provision herein to the greatest extent possible, but if
any provision of this Agreement is held to be void, voidable, invalid, illegal
or for any other reason unenforceable, the validity, legality and enforceability
of the other provisions of this Agreement will not be affected or impaired
thereby.
(d)Non-Reliance on Other Parties. Except for statements expressly set forth in
this Agreement, no party has made any statement or representation to any other
party regarding a fact relied on by the other party in entering into this
Agreement, and no party has relied on any statement, representation, or promise
of any other party, or of any





--------------------------------------------------------------------------------

Transition Consulting Services Agreement
Page 8


representative or attorney for any other party, in executing this Agreement or
in making the settlement provided for in this Agreement.
(e)Negotiated Agreement. The terms of this Agreement are contractual, not a mere
recital, and are the result of negotiations between the parties. Accordingly, no
party shall be deemed to be the drafter of this Agreement.
(f)Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the heirs, successors, and assigns of the parties hereto
and each of them. In the case of the Company, this Agreement is intended to
release and inure to the benefit of any affiliated corporations, parent
corporations, brother-sister corporations, subsidiaries (whether or not wholly
owned), divisions, shareholders, officers, directors, agents, representatives,
principals, and employees.
(g)Applicable Law; Venue. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of California without taking into account
conflict of law principles. Employee and the Company agree to submit to personal
jurisdiction in the State of California and to venue in its courts. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
(h)Attorneys’ Fees. In the event suit is brought to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to receive, in
addition to any other relief, reasonable attorneys’ fees and costs.
(i)Restrictions on Selling Stock of Company. The Company and Employee agree that
from and after the Effective Date, Employee will continue to be subject to the
Company’s insider trading policy until the Company’s first open trading window
following the Consultancy Termination Date.
(j)This Agreement may be executed via facsimile and in one or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument, binding on the parties.
EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE, THAT BY SIGNING THIS AGREEMENT,
EMPLOYEE HAS UTILIZED OR WAIVES THE 21-DAY CONSULTING PERIOD, AND THAT EMPLOYEE
SIGNS THIS AGREEMENT WITH THE INTENT OF RELEASING THE COMPANY AND ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS.









--------------------------------------------------------------------------------

Transition Consulting Services Agreement
Page 9


ACCEPTED AND AGREED TO:




Employee
 
U.S. Auto Parts Network, Inc.:
 
 
 
/s/ Shane Evangelist
 
/s/ Aaron Coleman, CEO
Signature
 
Signature
 
 
 
3/30/2017
 
3/30/2017
Date
 
Date






